

115 HCON 15 IH: Asserting that Congress should expend the resources necessary to investigate thoroughly the nature and extent of Russian interference in the 2016 presidential election, including whether there was collusion between persons associated with the Russian government and persons associated with the presidential campaign of Donald J. Trump to influence the outcome of the election.
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 15IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Ms. Maxine Waters of California (for herself, Ms. Judy Chu of California, Ms. Lee, Ms. Schakowsky, Mr. Nadler, Ms. Clarke of New York, Ms. Barragán, Mrs. Watson Coleman, and Ms. Jackson Lee) submitted the following concurrent resolution; which was referred to the Committee on House Administration, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONAsserting that Congress should expend the resources necessary to investigate thoroughly the nature
			 and extent of Russian interference in the 2016 presidential election,
			 including whether there was collusion between persons associated with the
			 Russian government and persons associated with the presidential campaign
			 of Donald J. Trump to influence the outcome of the election.
	
 Whereas the intelligence community of the United States of America concluded that the Russian government interfered in the 2016 presidential election for the purpose of increasing the chances that Donald J. Trump would be elected President;
 Whereas the intelligence community consists of dedicated professionals who have served in both Republican and Democratic administrations;
 Whereas Donald J. Trump has repeatedly mocked intelligence officials and rejected the conclusions of the intelligence community;
 Whereas the Russian government was responsible for cyberattacks against persons affiliated with the Democratic Party and the presidential campaign of Hillary Clinton;
 Whereas, in July of 2016, Donald J. Trump publicly encouraged Russian operatives to conduct cyberattacks against Hillary Clinton, his political opponent;
 Whereas, on December 29, 2016, President Barack Obama announced sanctions in response to the Russian government’s cyber operations aimed at the 2016 presidential election, and these sanctions affected nine entities and individuals affiliated with the Russian government, including the Main Intelligence Directorate (GRU) of the Russian government, one other Russian intelligence service, four individual officers of the GRU, and three companies that provided material support to the GRU’s cyber operations;
 Whereas, on December 29, 2016, President Barack Obama expelled 35 Russian government officials who had failed to act in a manner consistent with their diplomatic status and provided notice that as of December 30, 2016, Russian access would be denied to two Russian government-owned compounds, one in Maryland and one in New York;
 Whereas Donald J. Trump responded to the Obama Administration’s sanctions against Russia by announcing, It’s time for our country to move on to bigger and better things.;
 Whereas, on January 3, 2017, Donald J. Trump derided intelligence officials who were scheduled to brief him on Russian cyberactivity, suggesting in a tweet that they delayed the briefing because they needed more time to build a case.;
 Whereas, on January 4, 2017, Donald J. Trump attempted to discredit the intelligence community’s conclusions by quoting WikiLeaks founder Julian Assange in a tweet;
 Whereas Donald J. Trump praised Russian President Vladimir Putin following the latter’s announcement that he would not oust American diplomats in response to President Obama’s decision to expel 35 Russian government officials, saying in a tweet, I always knew he was smart!;
 Whereas Sean Spicer, Donald J. Trump’s press secretary, said on January 2, 2017, There is zero evidence that they influenced the election.; Whereas Sean Spicer also said there should be more focus on punishing Hillary Clinton instead of Russia’s cyber activities;
 Whereas Donald J. Trump praised Vladimir Putin for sending him a Christmas greeting, which he called, A very nice letter from Vladimir Putin.;
 Whereas Donald J. Trump has surrounded himself with advisors who have extensive ties with the Russian government;
 Whereas Paul Manafort, Donald J. Trump’s former campaign manager, was a paid lobbyist for Viktor Yanukovych, the pro-Russian politician in Ukraine who fled to Russia in 2014 and was subjected to United States sanctions related to Russian aggression in Ukraine, and Manafort has also been involved in multimillion dollar business deals with Russian and Ukrainian oligarchs, which reportedly were the subject of an inquiry by the Federal Bureau of Investigation;
 Whereas Retired Army Lt. Gen. Michael Flynn, Donald J. Trump’s National Security Advisor, did a paid series of events in Moscow, including a speech and appearance at a party for RT, a Kremlin-funded TV station, where he was photographed sitting next to Vladimir Putin;
 Whereas Donald J. Trump’s nominee for Secretary of Commerce, Wilbur Ross, was a business partner of Viktor Vekselberg, a Russian oligarch and ally of Vladimir Putin, in a major financial project involving the Bank of Cyprus;
 Whereas Donald J. Trump’s nominee for Secretary of State, Rex Tillerson, the former Chief Executive Officer of ExxonMobil, signed a multibillion dollar agreement with Russia in 2011 on behalf of ExxonMobil for an oil drilling project in the Arctic, which was brought to a halt in 2014 as a result of sanctions that were imposed on Russia in response to Russia’s aggression in Ukraine, and moreover, Rex Tillerson was awarded the Order of Friendship by Vladimir Putin in 2013;
 Whereas the Office of the Director of National Intelligence issued an Intelligence Community Assessment on January 6, 2017, the declassified version of which stated that Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. presidential election, the goals of which were to undermine public faith in the US democratic process, denigrate Secretary Clinton, and harm her electability and potential presidency.;
 Whereas the declassified version of the Intelligence Community Assessment stated that the intelligence community has high confidence in this judgment;
 Whereas the declassified version of the Intelligence Community Assessment also stated, Putin and the Russian Government aspired to help President-elect Donald J. Trump’s election chances when possible by discrediting Secretary Clinton and publicly contrasting her unfavorably to him.;
 Whereas the declassified version of the Intelligence Community Assessment stated that the CIA and the FBI have high confidence in this judgment and the NSA has moderate confidence;
 Whereas it was reported by American news media that intelligence community officials presented to Donald J. Trump classified documents that included allegations that there was a continuing exchange of information during the presidential campaign between persons affiliated with Donald J. Trump and persons affiliated with the Russian government and allegations that Russian operatives claimed to possess compromising personal and financial information about Donald J. Trump;
 Whereas following the news reports, Donald J. Trump ridiculed intelligence agencies in a tweet that said, Intelligence agencies should never have allowed this fake news to leak into the public. One last shot at me. Are we living in Nazi Germany?;
 Whereas James Comey, the Director of the FBI, during testimony before the Senate Select Committee on Intelligence on January 10, 2017, refused to say whether there was contact between persons affiliated with Donald J. Trump and the Russian government during the presidential campaign or whether the FBI was investigating the issue;
 Whereas the chairman and ranking minority member of the Senate Select Committee on Intelligence issued a joint statement on January 20, 2017, announcing that the Committee will investigate intelligence regarding links between Russia and individuals associated with political campaigns as part of an investigation into Russian cyberattacks and election meddling;
 Whereas the chairman and ranking minority member of the House Permanent Select Committee on Intelligence issued a joint statement on January 25, 2017, announcing that the Committee has undertaken a bipartisan inquiry into the underlying intelligence used to draft the Intelligence Community Assessment, Russian Activities and Intentions in Recent US Elections, and the scope of this inquiry includes, Russian cyber activity and other active measures directed against the U.S. and its allies and Counterintelligence concerns related to Russia and the 2016 U.S. election, including any intelligence regarding links between Russia and individuals associated with political campaigns; and
 Whereas the American people have a right to know whether there was collusion between persons affiliated with Donald J. Trump and the Russian government to influence the outcome of the 2016 election: Now, therefore, be it
		
	
 That— (1)Donald J. Trump won the 2016 presidential election with the assistance and interference of the Russian government; and
 (2)Congress should expend the resources necessary to investigate thoroughly— (A)the nature and extent of Russian interference in the 2016 presidential election;
 (B)whether, and to what extent, there was collusion between persons associated with the Russian government and persons associated, formally or informally, with the presidential campaign of Donald J. Trump to influence the outcome of the 2016 election;
 (C)whether, and to what extent, persons associated with the presidential campaign of Donald J. Trump were aware of Russian interference in the 2016 election;
 (D)whether, and to what extent, persons associated with the presidential campaign of Donald J. Trump were given information by persons associated with the Russian government concerning cyberattacks on citizens of the United States, including persons affiliated with the Democratic Party or the presidential campaign of Hillary Clinton;
 (E)whether, and to what extent, persons associated with the presidential campaign of Donald J. Trump encouraged cyberattacks or other forms of espionage against persons affiliated with the Democratic Party or the presidential campaign of Hillary Clinton; and
 (F)whether, and to what extent, persons associated with the presidential campaign of Donald J. Trump aided or assisted persons associated with the Russian government in the proliferation of misinformation intended to influence the 2016 election.
				